             Case 1:19-cr-00337-LO Document 25 Filed 11/12/19 Page 1 of 1 PageID# 59

AO 455 (Rev,01/09) Waiver of an Indicimenl
                                                                                                                    HLbU       1
                                                                                                             IN OPENCOUPT
                                      United States District Court
                                                           for the
                                                Eastern District of Virginia

                                                                                                     CLgr'K, U S r-.;c;7rMr'
                  United States of America                                                              ALCXAf:'"-.",-. .
                                V.                                   Case No. 1:19-CR-33^
                 Andrew Jon Thomasberg

                            Defendant

                                             WAIVER OF AN INDICTMENT


        I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

          After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.




Date:        JO/gS/SOt?^
                                                                                       Defendant s signal




                                                                                 Signature ofdejendani's attorney



                                                                                Printed name p/defridant's attorney
                                                                                        Isf
                                                                       Liam O'Grady
                                                                       United States DistrictJudge
                                                                                         Judge s signature



                                                                                   Judge's printed name and title
